

nikoskoumettisofferle_image1.gif [nikoskoumettisofferle_image1.gif]
COCA-COLA PLAZA
ATLANTA, GEORGIA


BRIAN J. SMITH                                 ADDRESS REPLY TO:
PRESIDENT                                     P.O. BOX 1734
EUROPE, MIDDLE EAST AND AFRICA GROUP                                ATLANTA, GA
30301
            
__________


404-676-9818
                             FAX: 404-598-9818
brismith@coca-cola.com






October 17, 2018


Nikolaos Koumettis
Athens, Greece




Dear Nikos,


We are delighted to confirm your promotion as President, Europe, Middle East &
Africa Group, to job grade 22G with an effective date of January 1, 2019. You
will continue to report to me. The information contained in this letter provides
details of your promotion.


•
Your principal place of assignment will be Dublin, Republic of Ireland. You will
be employed by European Refreshments upon receipt of required work permits.



•
If you have not done so already, you will formally separate from any local
employer in your home country.  We will be providing you with documentation
relating to that separation shortly.



•
Your annual base salary for your new position will be $600,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. Your target annual incentive is 125% of annual base salary. The
actual amount of an incentive award may vary and is based on individual
performance and the financial performance of the Company. Awards are made at the
discretion of the Compensation Committee of the Board of Directors. The plan may
be modified from time to time.






--------------------------------------------------------------------------------





•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive (LTI) program.  Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management.  You will be eligible to receive LTI awards within guidelines
for the job grade assigned to your position, and based upon your leadership
potential to impact the Company’s future growth.  As a discretionary program,
eligibility criteria, award opportunity levels, the award timing, frequency,
size and mix of award vehicles are variable.   



•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to four times your base
salary. Because this represents an increase from your prior target level, you
will have an additional two years, or until December 31, 2020, to meet your
requirement. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February.



•
You will continue to be eligible for the Company’s Financial Planning
Reimbursement Program which provides reimbursement of certain financial planning
services, up to $10,000 annually, subject to taxes and withholding.

•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation. Further information regarding this benefit is enclosed.



•
As a mobile assignee, you will continue to participate in the Global Mobility
Tier 1 HQ Program and be provided the standard benefits of that program. In
addition, the Company will continue to pay for schooling and tutoring fees
incurred for your children while they remain in Greece. The Company will also
continue to pay for your family’s security support in Greece. The duration and
type of assignment are contingent upon the business needs of the Company
provided suitable performance standards are maintained. The Code of Business
Conduct, Confidentiality Agreements, or any other document related to knowledge
you acquire of Company business or conducting business remain in effect during
international assignments.








--------------------------------------------------------------------------------



•
If you have not already done so, you are required to enter into the Agreement on
Confidentiality, Non-Competition, and Non-Solicitation, as well as the Agreement
Covering Inventions, Discoveries, Copyrightable Material, Trade Secrets, and
Confidential Information, effective immediately.



•
This letter is provided as information and does not constitute an employment
contract.



Nikos, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey during this important
time.





--------------------------------------------------------------------------------







Sincerely,


/s/ Brian Smith


Brian Smith


c:    Jason Gibbins
Executive Compensation
Executive Services
Global Mobility








I, Nikolaos Koumettis, accept this offer:






Signature:     __/s/ Nikolaos Koumettis________________






Date:         __10/17/2018_________________________











--------------------------------------------------------------------------------





nikoskoumettiscomfort_image1.gif [nikoskoumettiscomfort_image1.gif]
COCA-COLA PLAZA
ATLANTA, GEORGIA


BRIAN J. SMITH                                 ADDRESS REPLY TO:
                                         P.O. BOX 1734
PRESIDENT AND CHIEF OPERATING OFFICER                                ATLANTA, GA
30301
            
__________


404-676-9818
                             FAX: 404-598-9818
brismith@coca-cola.com


February 1, 2019


Nikolaos Koumettis
Dublin, Ireland


Dear Nikos,


As we have discussed, given your current employment status and the terms of the
Greek pension plan, the Company does not anticipate that you will be required to
pay a higher tax rate on your Greek pension distribution after age 60 than you
would have had you remained employed with Coca-Cola Hellas SA through age 60.  
Nevertheless, at that time, if our external tax consultant determines that there
is a substantial difference between the actual tax rate you are required to pay
and the tax rate other similarly situated people are required to pay post age
60, the Company will make a recommendation to the Compensation Committee to
address that difference in tax obligations if the cause of the negative impact
is your separation of employment in Greece.


If you should voluntary terminate employment from the Company or its
subsidiaries prior to reaching age 60, this offer becomes null and void and no
recommendation shall be made.


Sincerely,


/s/ Brian Smith


Brian Smith


c:    Jason Gibbins
Executive Compensation
Executive Services
Global Mobility



